
Exhibit 10.10
SEVERANCE AGREEMENT
 
THIS AGREEMENT (the “Agreement”), is entered into as of February 10, 2011 (the
“Effective Date”), by and between Kinder Morgan, Inc. (the “Company”) and Joseph
Listengart (“Executive”).
 
WHEREAS, the Company considers it essential to the best interests of its
shareholders to attract and retain key executive management personnel;
 
WHEREAS, the Executive and the Company had previously entered into that certain
Limited Liability Company agreement (the “LLC Agreement”), pursuant to which the
Executive was provided with severance benefits under a severance policy in
consideration of post-employment restrictive covenants; and
 
WHEREAS, the Company is now being incorporated and the Company and the Executive
wish to enter into a severance agreement to supersede any prior arrangements
regarding severance and restrictive covenants contained in the LLC Agreement.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and intending to be legally bound, the Company and the Executive
hereby agree as follows:
 
1  
Definitions.  For purposes of this Agreement, the following terms shall have the
meanings set forth below:

 
(a)  
“Accrued Rights” means (i) any amounts of accrued but unpaid Annual Base Salary
or unused vacation days accrued through the date of termination, (ii) any bonus
earned but unpaid as of the date of termination, and (iii) any vested or accrued
employee benefits to which the Executive may be entitled under the employee
benefit plans of the Company, payable in accordance with the terms of each
applicable plan.

 
(b)  
“Affiliate” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, such first Person.

 
(c)  
“Annual Base Salary” means the Executive’s rate of regular annual base
compensation (prior to any reduction (i) pursuant to a salary reduction
agreement pursuant to section 401(k) or section 125 of the Code, (ii) under any
plan or arrangement deferring any base salary payments, or (iii) that is the
basis for termination of employment by the Executive for Good Reason under this
Agreement), and shall not include (without limitation), fees, retainers,
reimbursements, bonuses, incentive awards, equity grants, options or similar
payments.

 
(d)  
“Board” means the Board of Directors of the Company, or its designee.

 
(e)  
“Bylaws” means the bylaws of the Company, as in effect at the relevant time.

 

 
 

--------------------------------------------------------------------------------

 

(f)  
“Cause” means any of the following:

 
(i)  
the Executive’s conviction of, or plea of nolo contendere to, any crime  or
offense constituting a felony under applicable law, other than any motor vehicle
violations for which no custodial penalty is imposed;

 
(ii)  
the Executive’s commission of fraud or embezzlement against the Company or any
of its Subsidiaries;

 
(iii)  
gross neglect by the Executive of, or gross or willful misconduct by the
Executive in connection with the performance of, the Executive’s duties to the
Company and its Subsidiaries that, if curable, is not cured within thirty (30)
calendar days after a written notice of such gross neglect, or gross or willful
misconduct, specifically identifying the gross neglect or misconduct, is
delivered by the Chief Executive Officer or a majority of the members of the
Board to the Executive;

 
(iv)  
the Executive shall have willfully failed or refused to carry out the reasonable
and lawful instructions of the Chief Executive Officer or the Board (other than
as a result of illness or disability) concerning duties or actions consistent
with the Executive’s office, or the Executive’s willful failure to implement any
actions consistent with the Executive’s office that the Board may direct such
Executive to undertake, and, in each case, such failure or refusal shall have
continued for a period of thirty (30) calendar days following written notice
from the Chief Executive Officer or a majority of the members of the Board;

 
(v)  
the Executive’s failure to perform the duties and responsibilities of his or her
office as his or her primary business activity, provided that, subject to
Section 5, so long as it does not materially interfere with his or her duties,
nothing herein shall preclude the Executive from accepting appointment to or
continuing to serve on any board of directors or as trustee of any business
corporation or any charitable organization, from engaging in charitable and
community activities, from delivering lectures and fulfilling speaking
engagements, or from directing and managing his or her personal investments and
those of his or her family;

 
(vi)  
a judicial determination that the Executive has breached his fiduciary duties;

 
(vii)  
the Executive’s willful and material breach of the Shareholders Agreement, the
Charter or the Bylaws, including willfully causing the Company or any of its
Subsidiaries or Affiliates to take any material action prohibited by the
Shareholders Agreement, the Charter or the Bylaws that the Executive failed to
cure, if curable, within thirty (30) calendar days following written
notice  thereof, specifically identifying such willful and material breach,
having been delivered by the Chief

 
 
2

--------------------------------------------------------------------------------

 

Executive Officer or by a majority of the members of the Board to the Executive;
or
 
(viii)  
the Executive’s material breach of the provisions of Section 5 that, if curable,
is not cured within thirty (30) calendar  days after notice of such breach is
delivered to the Executive by the Chief Executive Officer or by a majority of
the members of the Board.

 
Action or inaction by the Executive shall not be considered “willful” unless
done or omitted by him or her in bad faith or with actual knowledge that his
action or inaction was in breach of the Shareholders Agreement, the Charter, or
the Bylaws, as applicable, and shall not include failure to act by reason of
total or partial incapacity due to physical or mental illness.
 
(g)  
“Charter” means the certificate of incorporation of the Company, as in effect at
the relevant time.

 
(h)  
“Code” means the Internal Revenue Code of 1986, as amended.

 
(i)  
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 
(j)  
“Good Reason” means any of the following, without the Executive’s prior consent
if (x) any event or circumstances set forth in clauses (i) through (v) below
shall have occurred and the Executive provides the Company with written notice
thereof within a reasonable period of time (but in no event more than thirty
(30) calendar days) after the Executive has knowledge of the occurrence or
existence of such event or circumstance, which notice shall specifically
identify the event or circumstances that the Executive believes constitutes Good
Reason, (y) the Company fails to correct the circumstance or event so identified
within thirty (30) calendar days after the receipt of such notice, and (z) the
Executive resigns within five (5) calendar days after the expiration of the
period described in clause (y) above:

 
(i)  
a material diminution in the Executive’s duties and responsibilities to the
Company and its Subsidiaries to a level inconsistent with those of an executive
level employee;

 
(ii)  
a material reduction in the annual base salary of the Executive or a material
reduction in the aggregate welfare benefits provided to the Executive (not
including any reduction related to a broader compensation or benefit reduction
that is not limited to the Executive specifically);

 
(iii)  
a material reduction in the Executive’s maximum annual bonus opportunity from
the Executive’s maximum annual bonus opportunity as in effect on the date of
this Agreement;

 

 
3

--------------------------------------------------------------------------------

 

(iv)  
the relocation by the Company of the Executive’s primary place of employment
with the Company or any of its Subsidiaries to a location not within a 50 mile
radius of such current location; or

 
(v)  
a willful and intentional breach of a material provision of the Shareholders
Agreement by the Company that has a material and adverse effect on the
Executive.

 
Action or inaction by the Company shall not be considered “willful” unless done
or omitted by the Company in bad faith or with actual knowledge that such action
or inaction is in breach of the Shareholders Agreement.
 
(k)  
“Governmental Entity” means any court, administrative agency, regulatory body,
commission or other governmental authority, board, bureau or instrumentality,
domestic or foreign and any subdivision thereof.

 
(l)  
“Non-Compete Period” means the period during such Executive’s employment with
the Company and, to the extent applicable, the period thereafter determined in
accordance with Schedule 1 hereof.

 
(m)  
“Person” means any individual, corporation, company, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, Governmental Entity or other entity.

 
(n)  
“Shareholders Agreement” means the Shareholders Agreement dated as of February
10, 2011.

 
(o)  
“Subsidiary” or “Subsidiaries” means, with respect to any Person, as of any date
of determination, any other Person as to which such Person owns, directly or
indirectly, or otherwise controls, more than 50% of the voting shares or other
similar interests or is general partner or managing member of, or serves in a
similar capacity for, such Person (including, in the case of the Company, KMP
and KMR and their respective Subsidiaries).

 
Any terms not defined herein shall have the meaning ascribed to them in the
Shareholders Agreement.
 
2  
Severance Benefits.

 
If the Executive’s employment hereunder is terminated by the Company without
Cause, or if the Executive resigns for Good Reason, the Executive shall be
entitled to receive the following (collectively, the “Severance Benefits”) in
addition to the Accrued Rights, subject to the Executive’s continued compliance
with the provisions of Section 5:
 
(a)  
continued payment of Annual Base Salary for twelve months following the date of
the Executive’s termination (paid in accordance with the Company’s normal
payroll practices as in effect on the date of such termination); and

 

 
4

--------------------------------------------------------------------------------

 

(b)  
reimbursement, for a period of time that terminates upon the earlier of (i)
twelve months following the termination date or (ii) the date the Executive
becomes eligible for alternative coverage with a subsequent employer, of any
premiums for continued group medical, dental and vision coverage for the
Executive and/or the Executive’s eligible dependents at the same coverage levels
as in effect immediately prior to the Executive’s date of termination.

 
Notwithstanding the foregoing, the Company may, at its election, cease paying
any amounts or providing any benefits described above upon ninety (90) days
notice to the Executive.  Upon the expiration of the ninetieth (90th) day, the
Executive shall no longer be subject to the provisions of Section 5 of this
Agreement.
 
3  
Waiver and Release; Timing of Payments.

 
As condition precedents to receiving any payments under this Agreement (other
than those amounts already accrued prior to the date of termination, which shall
be payable on the date of termination), (a) Executive shall have executed,
within twenty-one (21) days, or if required for an effective release, forty-five
(45) days, following the Executive’s termination of employment, a waiver and
release in substantially the form attached hereto as Exhibit A (the “Release”),
which Release may be updated by the Company from time to time to reflect changes
in law, and (b) the seven (7) day revocation period of such Release shall have
expired.  Subject to Section 6 and the execution of the Release, all payments
under this Section 3 shall be payable as described above; provided, that the
first payment shall be made on the sixtieth (60th) day after the Executive’s
termination of employment, and such first payment shall include payment of any
amounts that would otherwise be due prior thereto.
 
4  
Confidentiality.

 
The Executive shall not at any time or in any manner, either directly or
indirectly, make any unauthorized use or disclosure of any knowledge or
information that is unpublished, confidential, or of a proprietary nature, which
was generated or acquired during the course of his employment by the Company,
relating to the Company’s business or to its processes or trade secrets, or to
its sources of supply or customers, or to its marketing efforts or other
marketing plans or contemplated marketing actions of the Company; provided,
however, nothing contained herein shall be construed to prevent the Executive
from using general knowledge and skill whether acquired prior to or during
employment by the Company.
 
Further, the Executive specifically represents that, during the term of
employment or upon leaving the Company's employment, the Executive has not and
will not remove from the Company's premises, either directly or indirectly, any
drawings, writing, prints, computer disks, any documents or anything containing,
embodying, or disclosing any confidential or proprietary information or any of
the Company's trade secrets unless express written permission is given by a
member of the Company's executive management.
 
For purposes of this section, the terms “confidential information”, “proprietary
information” or “trade secrets” mean any information, whether oral, written,
furnished to or

 
5

--------------------------------------------------------------------------------

 

obtained by the Executive during the term of employment by the Company, which is
neither a matter of public record nor previously published.
 
5  
Restrictive Covenants.

 
The Executive agrees that he or she shall not, during the Non-Compete Period,
directly or indirectly (other than on behalf of or at the request of the Company
or its Subsidiaries):
 
(a)  
engage in, have an interest in, or otherwise be employed by (whether as an
owner, operator, partner, member, manager, employee, officer, director,
consultant, advisor, or representative), provide consulting or management
services to, or permit his or her name to be used in connection with the
activities of, any business or organization, engaged in a business that is
competitive with a business in which the Company or any of its Subsidiaries
engages (a “Competitive Business”); provided, that ownership of less than one
percent (1%) of the outstanding stock of any publicly traded corporation shall
not be deemed to be a violation of this Section 5 solely by reason thereof;
provided, further, that, providing investment banking or legal services to a
Competitive Business as an independent consultant, independent advisor or
independent representative shall not be deemed to be a violation of this Section
5 solely by reason thereof so long as providing such services is not the primary
duties or business activities of such individual; provided, further, that, if
the Board determines that the provisions of this Section 5(a) should not apply
to the Executive following the termination of the Executive’s employment by the
Company, the provisions of this Section 5(a) shall be deemed waived with respect
to the Executive;

 
(b)  
solicit any Person who is or, within the prior twelve (12) months, was, or whose
Affiliate is or, within the prior twelve (12) months, was a customer of the
Company or any of its Subsidiaries or persuade or attempt to persuade any such
Person not to be a customer of the Company or any of its Subsidiaries or to
reduce the amount of business that such customer does with the Company or any of
its Subsidiaries, or enter into or seek to enter into any agreement (to the
extent such agreement is of a nature that is related to the business in which
the Company or any of its Subsidiaries engage) with, to the Executive’s
knowledge, any such Person; or

 
(c)  
contact, approach or solicit for the purpose of offering employment to or hiring
or retaining, or actually hire or retain any Person who is or was employed or
retained by the Company or its Affiliates as an employee during the immediately
preceding twelve (12) months or attempt to persuade any Person not to continue
to be employed or retained by the Company or its Affiliates or to terminate his
or her employment or services with the Company or its Affiliates; provided, that
notwithstanding the foregoing, general solicitations of employment published in
a journal, newspaper or other publication of general circulation and not
specifically directed towards such employees, consultants or independent
contractors shall not be deemed to constitute solicitation for purposes of this
Section 5(c).

 

 
6

--------------------------------------------------------------------------------

 

(d)  
Notwithstanding anything to the contrary in this Section 5, with respect to the
country of Mexico, this Section 5 will only apply (and therefore will be
limited) to activities that are competitive with the businesses in which any of
the Mexican Subsidiaries of the Company engages.

 
The Executive acknowledges and agrees that: (1) the time and geographical scope
of the restrictions of this Section 5 are reasonable; (2) the burden on the
Executive of complying with the restrictions of this Section 5 is not
unreasonable; (3) the general public policy is not harmed by the restrictions of
this Section 5; and (4) the restrictions of this Section 5 are necessary for the
protection of the Company and its Subsidiaries. The Executive further
acknowledges and agrees (x) the Executive’s breach of the provisions of this
Section 5 will cause the Company irreparable harm, which cannot be adequately
compensated by money damages, (y) if the Executive breaches or threatens to
breach the provisions of this Section 5 and the Company (by vote of a majority
of the members of the Board) seeks an injunction against the Executive, there is
a reasonable probability of the Company’s eventual success on the merits and (z)
if the Executive breaches or threatens to breach the provisions of this Section
5 and the Company (by vote of a majority of the members of the Board) seeks an
injunction against the Executive, a balancing of equities will be in favor of
the Company.  The Executive consents and agrees that if the Executive commits
any such breach or threatens to commit any breach, the Company (by vote of a
majority of the members of the Board) shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages. If any of the provisions of this Section 5 are determined to be wholly
or partially unenforceable, the Executive hereby agrees that this Agreement or
any provision hereof may be reformed so that it is enforceable to the maximum
extent permitted by law.  If any of the provisions of this Section 5 are
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce any such covenant in any other jurisdiction
 
6  
Section 409A.

 
(a)  
The intent of the parties is that payments and benefit under this Agreement
comply with or be exempt from Code Section 409A and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If the Executive notifies the Company that the Executive
has received advice of tax counsel of a national reputation with expertise in
Section 409A that any provision of this Agreement would cause the Executive to
incur any additional tax or interest under Section 409A (with specificity as to
the reason therefor) or the Company independently makes such determination, the
Company shall, after consulting with the Executive, reform such provision to try
to comply with Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Section 409A.  To the extent that
any provision hereof is modified in order to comply with or be exempt from
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the

 

 
7

--------------------------------------------------------------------------------

 

original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Section 409A.
 
(b)  
A termination of employment shall not be deemed to have occurred for purposes of
this Agreement providing for the payment of any amounts or benefits that are
considered nonqualified deferred compensation under Section 409A upon or
following a termination of employment, unless such termination is also a
“separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A.  As
permitted by Treasury Regulation 1.409A-1(h)(1)(ii), 49% shall be substituted in
lieu of 20% for the average level of bona fide services performed during the
immediately preceding 36 month period in order to constitute a “separation from
service”.  For purposes of any such provision of this Agreement relating to any
such payments or benefits, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”  If the
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B), then with regard to
any payment or the provision of any benefit that is considered nonqualified
deferred compensation under Section 409A payable on account of a “separation
from service,” such payment or benefit shall be made or provided on the first
business day following the date which is the earlier of (A) the expiration of
the six (6) month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 6 (whether they would have otherwise been
payable in a single lump sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 
(c)  
(i) All expenses or other reimbursements as provided herein shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event shall be made on or prior to the last day of the taxable year following
the taxable year in which such expenses were incurred by the Executive; (ii) no
such reimbursement or expenses eligible for reimbursement in any taxable year
shall in any way affect the expenses eligible for reimbursement in any other
taxable year; provided, that this clause (ii) shall not be violated without
regard to expenses reimbursed under any arrangement covered by Code Section
105(b) solely because such expenses are subject to a limit related to the period
the arrangement is in effect; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchanged for another benefit.

 
(d)  
For purposes of Section 409A, the Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.  Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the

 

 
8

--------------------------------------------------------------------------------

 

actual date of payment within the specified period shall be within the sole
discretion of the Company.
 
7  
Offsets for Other Severance Pay.

 
There shall be no duplication of severance pay in any manner.  Furthermore, the
Severance Benefits shall be in lieu of any other payments or benefits in the
nature of severance pay or benefits to which Executive may have otherwise been
entitled to receive from the Company or its Subsidiaries.  If Executive has
received severance pay or benefits, or is entitled to any notice or payment in
lieu of notice of termination of employment required by federal, state or local
law, including but not limited to the Worker Adjustment and Retraining
Notification Act, the Severance Benefits to which the Executive would otherwise
be entitled under this Agreement shall be reduced by the amount of any such
payment or benefits; provided, that with respect to any payment made to
Executive hereunder that is subject to Section 409A, if the Company seeks to set
off a payment to be made to Executive hereunder which is subject to Section 409A
against an amount owed by the Company to the Executive, the gross amount of such
payment to be made to the Executive shall be deemed to be paid to the Executive
for U.S. federal income tax purposes, as and when due under this Agreement, and
the net amount of such payment (i.e., after deducting applicable withholding
taxes) shall be applied against amounts owed by the Company to the Executive;
provided, further, that the Company may set off a payment hereunder that is
subject to Section 409A pursuant to this sentence only if the right to such set
off, or such set off, would not violate Section 409A.
 
8  
Term.

 
The term of this Agreement commences on the Effective Date; and if the Executive
is employed with the Company or any of its Subsidiaries on May 31, 2015, the
Agreement shall terminate on May 31, 2015.  If the Executive’s employment with
the Company and its Subsidiaries terminates on or prior to May 31, 2015, then
the Executive shall have the applicable Non-Compete Period with respect to the
Restrictive Covenants set forth in Section 5 of this Agreement for the period
after the Executive’s employment as set forth in the Schedule 1 hereto, which
may extend past May 31, 2015.  For the avoidance of doubt, the conditions of
Section 4 of the Agreement shall continue in perpetuity.
 
9  
At Will Employment.

 
This Agreement does not alter the “employment at will” status of the Executive
and shall not create a contract of guaranteed employment.
 
10  
Miscellaneous.

 
(a)  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, notwithstanding any conflict of law
principles.

 
(b)  
Arbitration.  Other than injunctive relief by the Company pursuant to Sections 4
or 5 of this Agreement, any dispute, controversy, or claim among or between the
parties relating to or arising from this Agreement shall be submitted to and
settled

 

 
9

--------------------------------------------------------------------------------

 

by binding confidential arbitration (“Arbitration”), administered by the
Houston, Texas office of the American Arbitration Association (“AAA”), and
conducted pursuant to the rules then in effect of the AAA governing employment
disputes.  The Arbitration hearing shall take place in Houston, Texas unless
otherwise agreed to by the parties to the Arbitration.  Such Arbitration shall
be before three neutral arbitrators (the “Panel”) licensed to practice law in
Texas and familiar with commercial disputes.  Any award rendered in any
Arbitration shall be final and conclusive upon the parties to the Arbitration,
and the judgment thereon may be entered in the highest court of the forum (state
or federal) having jurisdiction over the issues addressed in the
Arbitration.  The administration fees and expenses of the Arbitration shall be
borne equally by the parties to the Arbitration, provided that each party shall
pay for and bear the cost of his/her/its own experts, evidence, and attorneys’
fees, except that, in the discretion of the Panel, any award may include the
cost of a party’s counsel and/or its share of the expense of Arbitration if the
Panel expressly determines that an award of such costs is appropriate to the
party whose position substantially prevails in such Arbitration.  To submit a
matter to Arbitration, the party seeking redress shall notify in writing the
party against whom such redress is sought, describe the nature of such claim,
the provision of this Agreement that has been allegedly violated, and the
material facts surrounding such claim.  The Panel shall render a single written
decision.  The decision of the Panel shall be binding upon the parties to the
Arbitration, and after the completion of such Arbitration, the parties to the
Arbitration may only institute litigation regarding this Agreement for the sole
purpose of enforcing the determination of the Arbitration hearing; except that
the Company may seek injunctive or equitable relief as provided
herein.  Notwithstanding this Section 10(b), the Company may resort to a court
of equity solely for purposes of obtaining injunctive relief to enforce Sections
4 or 5.
 
(c)  
Entire Agreement.  This Agreement is contractual and not a mere recital.  This
Agreement constitutes the entire contract between the Executive and the
Company.  No amendment to this Agreement shall be effective unless it is in
writing and signed by duly authorized representatives of both parties hereto,
and each amendment to or waiver of any provision of this Agreement shall, in
addition to any other required approvals, also require the prior written
approval of (i) Richard D. Kinder (so long as he (together with his Permitted
Transferees) owns at least 1.0% of the Total Voting Power) and (ii) the Investor
Shareholders holding Voting Securities representing a majority of the Total
Voting Power then held by the Investor Shareholders (so long as the Investor
Shareholders own at least an aggregate amount of 1.0% of the Total Voting
Power).  For the avoidance of doubt, this Section 10(c) is for benefit of, and
shall be enforceable by, Richard D. Kinder and the Investor Shareholders.

 
(d)  
Successors.  This Agreement is binding upon and inures to the benefit of the
heirs, personal representatives, successors and assigns of both parties hereto.

 

 
10

--------------------------------------------------------------------------------

 

(e)  
Notices.  All notices and other communications hereunder shall be in writing and
shall be given by hand-delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 
 

 
To the Company:
Vice President – Human Resources
   
Kinder Morgan, Inc.
   
500 Dallas Street, Suite 1000
   
Houston, TX 77002
 
To the Executive:
To the last address set forth on the payroll records of the Company

 
 
(f)  
Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state or local income taxes as in the reasonable
determination of the Company are required to be withheld pursuant to any
applicable law or regulation.

 
(g)  
Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 
(h)  
Captions.  The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.

 
(i)  
Counterparts.  This Agreement may be executed in one or more counterparts each
of which shall be deemed an original instrument, but all of which together shall
constitute but one and the same Agreement.

 
(j)  
Survivorship.  The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement for any reason to the extent
necessary to the intended provision of such rights and the intended performance
of such obligations.

 

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 
 
 
 

  KINDER MORGAN, INC.        
 
     
/s/ James E. Street
   
James E. Street
 
Vice President, Human Resources and Administration
 

 
 
 
 

  JOSEPH LISTENGART        
 
     
/s/ Joseph Listengart
       


                                                                  
 
 

 
12

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
NON-COMPETE PERIODS
 
The Non-Compete Period for the period after the Executive’s employment with the
Company and its Subsidiaries shall be as set forth in the table below:
 
Executive
Non-Compete Period
 
 
Cause
Voluntary termination of employment by Executive without Good Reason
· Termination of employment by Executive due to disability, retirement or Good
Reason
· Termination of employment by Company without Cause
 
Joseph Listengart
2 years
2 years
1 year

 
 
 
 
 
 

 
13

--------------------------------------------------------------------------------

 

EXHIBIT A
 
RELEASE
 
This RELEASE (“Release”) dated as of ___________, 20__ between Kinder Morgan,
Inc., a Delaware corporation (the “Company”), and Joseph Listengart (the
“Executive”).
 
WHEREAS, the Company and the Executive previously entered into a severance
agreement dated ________, 2011 (the “Severance Agreement”); and
 
WHEREAS, the Executive's employment with the Company has terminated effective
______ __, 20__ (“Termination Date”);
 
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Severance Agreement, the Company and the Executive agree as
follows:
 
1.   Capitalized terms not defined herein shall have the meaning as defined
under the Severance Agreement.
 
2.   In consideration of the Executive’s release under Paragraph 3 hereof, the
Company shall pay to the Executive or provide benefits to the Executive as set
forth in Section 2 of the Severance Agreement.
 
3.   The Executive, on his or her own behalf and on behalf of his or her spouse,
personal representatives, heirs, executors, and assigns, hereby generally
release and forever discharge the Company, any present or former parent, sister,
Affiliate, Subsidiary or related company, and any of its and their respective
offices and branches, present or former shareholders, unit holders, partners,
limited partners, officers, directors, employees, agents, representatives, legal
representatives, accountants, successors, predecessors and assigns
(collectively, the “Company Released Parties”), from any and all claims,
demands, and actions of any nature, whether known or unknown and whether accrued
or unaccrued, and specifically including, but not limited to, those in any
manner arising out of or involving any aspect of the Executive’s employment or
the termination of such employment at the Company or any of the Company Released
Parties, and including any rights or claims under the Age Discrimination in
Employment Act of 1967 (including the Older Workers Benefit Protection Act of
1990) (together “ADEA”); Title VII of the Civil Rights Act of 1964; the
Vocational Rehabilitation Act; the Americans with Disabilities Act of 1990; the
Vietnam Era Veterans Readjustment Assistance Act; Executive Order 11246; the
Civil Rights Act of 1871; the Civil Rights Act of 1991; the National Labor
Relations Act; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act of 1993, as amended; the Equal Pay Act, as amended, the
Employee Retirement Income Security Act of 1974, as amended, the Fair Labor
Standards Act, as amended, the Sarbanes-Oxley Act, the anti-discrimination laws
of the State of Texas; and including any and all other municipal, state, and/or
federal statutory, executive order, or constitutional provisions pertaining to
an employment relationship, including the Texas Commission on Human Rights
Act.  This settlement, release and waiver also specifically includes, but is not
limited to, all such claims in the nature of tort, statutory law, common law or
contract claims, including specifically but not limited to any claim of wrongful
discharge, unpaid wages, unpaid time off duty, unpaid vacation, stock or stock
options, unpaid benefits, unpaid severance, intentional or negligent infliction
of emotional distress, defamation, discrimination, retaliation of any kind or
other claims in any manner arising out of or involving any aspect of employment
or termination of the Executive’s employment. The Executive further agrees not
to file a lawsuit of any kind against the Company or any of the Company Released
Parties arising from the Executive’s employment at the Company or any of the
Company Released Parties, or the termination thereof, or based on any other set
of facts or events occurring prior to the Effective Date of this Release.  The
Executive also waives and releases all rights to
 

 
14

--------------------------------------------------------------------------------

 

share in any damages or other relief awarded in any class or collective action
or in any action brought by, or as a result of a complaint filed with, any
federal, state or local agency.  The Executive agrees that he cannot participate
as a party or class member in, or receive any portion of any recovery in, any
lawsuit or proceeding that is based on any claims or rights released by this
Agreement.  The Executive understands that this Release effectively releases and
waives any right he or she might have to sue the Company or any of the Company
Released Parties for any claim arising out of or related to his or her
employment at the Company or any of the Company Released Parties, the separation
of his employment, any agreements between the Company or the Company Released
Parties and the Executive, or based on any other set of facts or events
occurring prior to the Effective Date of this Agreement.  This release includes
any and all claims concerning attorney fees, costs, and any and all other
expenses related to the claims released herein.  Provided, however, that this
release and waiver shall not apply to any rights which, by law, may not be
waived or to rights and claims that arise after the effective date of this
Release.
 
4.   The Company and the Executive acknowledge and agree that the release
contained in Paragraph 3 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company and/or any of its
Subsidiaries or Affiliates (i) to fail to pay any amounts or benefits pursuant
to Section 2 of the Severance Agreement or with respect to the Executive’s
rights as a shareholder or equity-award holder of the Company, or (ii) to the
Executive and his eligible, participating dependents or beneficiaries under any
existing group welfare (excluding severance), equity, or retirement plan of the
Company in which the Executive and/or such dependents are participants.
 
5.   The Executive acknowledges that Section 3 of this Release includes a waiver
or any rights and claims arising under the Age Discrimination in Employment Act
of 1967, as amended, and the Older Workers Benefit Protection Act.  The
Executive acknowledges that the consideration that he or she is receiving in
exchange for this waiver of the rights and claims specified in this Section 3 of
this Release exceeds anything of value to which he or she is already
entitled.  The Executive acknowledges that he or she has been provided at least
21 days (or, if applicable, 45 days) to review the Release and has been advised
to review it with an attorney of his or her choice.  In the event the Executive
elects to sign this Release prior to this 21 day period (or, if applicable, the
45 day period), he or she agrees that it is a knowing and voluntary waiver of
his or her right to wait the full 21 days (or, if applicable, the full 45
days).  The Executive further understands that he or she has 7 days after the
signing hereof to revoke it by so notifying the Company in writing, such notice
to be received by the Secretary of the Company within the 7 day period.  The
Executive further acknowledges that he or she has carefully read this Release,
knows and understands its contents and its binding legal effect.  The Executive
acknowledges that by signing this Release, he or she does so of his or her own
free will and act and that it is his or her intention that he or she be legally
bound by its terms.
 
It is the intention of the parties in executing this Release that this Release
shall be effective as a full and final accord and satisfaction and mutual
release of and from all liabilities, disputes, claims and matters covered under
this Release, known or unknown, suspected or unsuspected.
 
6.   By executing this Release, the Executive acknowledges that he or she: (i)
is not relying upon any statements, understandings, representations,
expectations, or agreements other than those expressly set forth in the
Severance Agreement and this Release; (ii) has made his own investigation of the
facts and is relying solely upon his own knowledge and, if applicable, the
advice of his own legal counsel; (iii) knowingly waives any claim that this
Release was induced by any misrepresentation or nondisclosure and any right to
rescind or avoid this Release based upon presently existing facts, known or
unknown, (iv) is entering into this Release freely and voluntarily; and (v) has
carefully read and understood all of the provisions of this Release.  The
Company and the Executive stipulate that the Company is relying upon these
representations and warranties in entering into this Release.  These
representations and warranties shall survive the execution of this Release.
 

 
15

--------------------------------------------------------------------------------

 

7.   This Release shall become effective on the seventh (7th) day following the
day that this Release becomes irrevocable under Paragraph 5.  All payments due
to the Executive shall be payable in accordance with Section 2 of the Severance
Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.
 
 
 

 
KINDER MORGAN, INC.
  
   
By:
         
 
 
Name:
     
Title:
   



 
 

 
JOSEPH LISTENGART
  
         

 
 
 

 
16
 
